Citation Nr: 0510727	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-29 772	)	DATE
	)
	)


THE ISSUE

Whether the September 30, 1994, decision of the Board of 
Veterans' Appeals (Board), which increased the rating for 
lumbosacral strain from noncompensable to 10 percent, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of entitlement to an earlier effective date for 
TDIU, and whether Board decisions dated in December 2001 and 
November 2003 contained CUE are the subject of separate 
decisions).


REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
May 1954 to July 1963.

This case comes before the Board in connection with a July 
2004 motion alleging CUE in the Board's September 30, 1994 
decision that, in pertinent part, increased the rating for 
lumbosacral strain from noncompensable to 10 percent.


FINDINGS OF FACT

1.  In a September 30, 1994, decision, the Board increased 
the rating for lumbosacral strain from noncompensable to 10 
percent.

2.  The moving party has alleged no specific error of fact or 
law in the September 30, 1994, Board decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based upon clear and unmistakable error in the 
September 30, 1994, Board decision have not been met, the 
motion must be dismissed without prejudice to refiling.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this motion as a matter of law.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, given the nature of 
a motion to revise an earlier decision of the Board based 
upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record, as it was 
constituted at the time of the decision as to which revision 
is sought.

In his July 2004 motion to revise the Board decision of 
September 1994 based upon CUE, the veteran has contended that 
the Board committed CUE by failing to grant a rating of 100 
percent for his low back disability.  He stated that a 100 
percent rating for his low back disability should have been 
granted based on an October 1992 letter from the Social 
Security Administration (SSA).  The October SSA letter 
(Notice of Award) contains no references to any disability.

In the September 1994 decision, the Board increased the 
rating for the veteran's lumbosacral strain from 
noncompensable to 10 percent disabling.  The Board's 
September 1994 decision also denied the veteran's request to 
include degenerative disc disease and degenerative joint 
disease of the low back as part of his service-connected 
lumbosacral strain.  The record reflects that the evidence 
relied upon by the Board in rendering its decision in 
September 1994 included the veteran's May 1991 RO hearing 
testimony, VA outpatient treatment records, and an October 
1990 VA examination.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy that requirement.  Motions which fail to comply 
with the regulatory requirements shall be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(b).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400.  
38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1)  General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. §§ 501(a), 7111.

A review of the argument received from the veteran asserting 
CUE in the September 30, 1994 Board decision (concerning the 
issue of entitlement to a compensable rating for lumbosacral 
strain) does not reveal any specific allegations of error of 
fact or law in that Board decision.  The veteran has simply 
referenced a letter from the Social Security Administrative 
and has not indicated what, relevance, if any, such a letter 
would have to this case.  The veteran's CUE motion seems to 
be an attempt to provide evidence in support of a claim for 
an earlier effective date for TDIU, which is not at issue in 
this decision.  The veteran's July 2004 statement asserting 
CUE contains no allegations of what error he felt was 
committed by the Board in deciding the issue of entitlement 
to a compensable rating for lumbosacral strain.

The veteran's July 2004 statement does not, in the Board's 
opinion, "set forth clearly and specifically" what alleged 
clear and unmistakable error was committed by the Board in 
its September 30, 1994 decision, as required by 38 C.F.R. § 
20.1404(b).

In the absence of the specific type of allegations required 
under 38 C.F.R. § 20.1404(b), the motion must be dismissed 
without prejudice as to refiling.


ORDER

The motion is dismissed without prejudice to refiling.




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



